Title: To James Madison from John Breckinridge, 24 May 1806
From: Breckinridge, John
To: Madison, James


                    
                        (private)
                        Dear Sir
                        Near Lexington, 24. May 1806
                    
                    I accomplished my journey home in something more than 14 days, after experiencing some difficulty in descending the Ohio, which I performed with my servant only, and in a small skiff, in which I embarked on account of the lowness of the River; & fortunately reached home just before the commencement of the late rains, with which we have been deluged.
                    
                    One of my county men, an acquaintance, & a man of much respectability, has a great desire to farm for some time the Tunisian Horse, The Sultan. Mr. Tayloes Advert. in the Nat. Intellr. describing his size &c. &c. has excited his desire to procure him to such a degree, that he is determined to go all the way to Washington with the hope of procuring him, nevertheless my description of him, which, as to every thing but size, was unfavorable. Not knowing how Mr. Jefferson meant to dispose of him, after the expiration of the present season, or upon what terms, or for what length of time Mr. Tayloe had engaged to keep him, I advised Majr. Graves, not to go in for him untill he had further information on these points; & promised him that I would write to you on the subject. There is such a rage for raising fine Horses in this Country at present, & the prejudice so great in favor of those brought from a distance, that I am inclined to think this prejudice would so far get the better of the objections which some would make to the form & appearance of the Horse, that he would make very great Seasons here. If he will be farmed out or sold at the end of the present season, I have little doubt, that more will be obtained for him either way from a Kentuckian, than any other person. Will you do me the favor therefore, to let me know as early as convenient, what disposition will probably be made of this Horse, that I may advise Majr. Graves on the subject? He only wishes an oppo. if the Horse is to be farmed out or disposed of, to have it in his power to make an offer for him in common with others.
                    Much public transquility & harmony prevail here; and so far as I have been able to obtain the public sintiment, perfect satisfaction with regard to the measures of Congress, respecting our British & Spanish affairs. The opposition measures, the party, & their Leader, are viewed here precisely as I had conjectured they would. They are considered as having deserted their former principles and their party. No deviation whatever is discerned in the course of the administration. The opposition therefore appears to me to have, (if possible) increased, instead of diminished the public confidence in the admn. I have not heard one solitary sentiment to the contrary since my arrival.
                    I have heard nothing new from N. Orleans or St. Louis. At the former, I beleive there is tranquillity. At the latter, no serious conflicts except among a few, who contrive however to keep the whole in a considerable state of irritation & disquiet. The Kentucky papers team with their publications, anonymous & acknowledged, among which those of the Governor make a conspicuous figure. I am inclined to beleive, the president will at last, be obliged to inpose. Accept assurances of the very sincere Esteem of your freind & Sert.
                    
                        J Breckinridge
                    
                